Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 04 October 2022 has been fully considered.
Newly added claimed limitations
	Applicant amended his independent claim 1 to include new limitations “converging-diverging duct ... change a pressure of the working fluid using an isothermal process”, and “a compressor device ... change a pressure of the working fluid using an isothermal process”, and argued the changes overcome the pending rejections.  The Examiner strongly disagrees.  The converging-diverging duct 120 in this application clearly has heat input Q in, that cannot be isothermal process.  The compressor 160 cannot pressure the fluid in isothermal process neither because that is impossible.  Note the following websites: 
https://www.fluidmechanics.co.uk/near-isothermal-stirling-heat-pump/isothermal-compression/
https://www.turbomachinerymag.com/view/siemens-italian-plant
	Note the isothermal compressor is impossible, only an ideal device, does not happen in real life, and that cannot be patented  because patentable invention must have utility.  When the fluid is compressed, it increases the temperature.  Thus, the compressor cannot compress fluid isothermally as claimed.  The changes add new matter to the claims and the application as well.

	The 112(a) rejection regarding the term “turbine” has been withdrawn
	Applicant changed the terms “turbine” to “rotor”, the 112(a) rejection regarding this matter has been withdrawn.

	Applicant argues:
	Paragraph [0038] is amended to recite, “The compressor 160 may be an isothermal turbine rotor type or isothermal reciprocating compressor, which may produce isothermal pressurization. Thus, while pressurizing the working fluid in an isothermal process, the compressor 160 may release heat Qout from the working fluid in order to maintain the temperature thereof steady.” This amendment is intended to clarify that it is an “isothermal process” that is associated with the compressor 160, which releases heat in order to conform with the Second Law of Thermodynamics, as pointed out in the Office Action. Also, this amendment is consistent with the earlier paragraph [0037], which recites, “The [transferred] heat QXfer may be used to reheat the working fluid after isothermal compression by the compressor 160.” Specification, paragraph [0037] (emphasis added to note the disclosure of the “isothermal compression by the compressor 160”).

	Examiner’s response:
	Amended paragraph 38 clearly has new matter because the original specification only recites “reciprocating compressor”, not isothermal reciprocating compressor.  The term “isothermal reciprocating compressor” contradicts with the following sentence “, while pressurizing the working fluid in an isothermal process, the compressor 160 may release heat Qout from the working fluid in order to maintain the temperature thereof steady” because if it’s “isothermal”, then where is the heat coming from?  Also, if the compressor 160 adds heat into the system, along with heater 170 and heat input in duct 120, then the system has no cooling source at all, and that violates the second law of thermodynamic that requires at least a heat input and a heat sink (cooler).  Using an isothermal process, if possible, simply maintains the temperature, but the second law of thermodynamic requires a cooling source which is lower than the ambient temperature and fluid temperature.

	Regarding the 101, 112(a) rejections, applicant argues:
It should be noted that the Specification discloses that, “[t]he compressor 160 may be an isothermal [rotor] type or [isothermal] reciprocating compressor, which may produce isothermal pressurization.” Specification, paragraph [0038]. An isothermal pressurization or any isothermal process is one in which the temperature of the system remains constant, which in this system refers to the temperature of the working fluid. Such an isothermal process in a compressor will require the expulsion or release of heat from the working fluid (as discussed above with regard to the amendments to the drawings). However, no system is perfectly efficient, thus there may be a finite difference between the temperature of the working fluid exiting the heat exchanger at station (8) and the temperature of the working fluid reentering the heat exchanger at station (10). The heat exchanger 150 may take advantage of this temperature differential. In this way, the heat exchanger 150 in combination with the isothermal compressor 160 may ensure a steady temperature of the working fluid through the pressurization process (e.g., entering the heat exchanger 150 at station (7) and exiting the heat exchanger 150 after station (10)). The compressor 160 and heat exchanger 150 are part of, “an energy conversion system in the form of a power generating engine 100 with a recirculating working fluid,” which is a specific and well-established utility. Id., paragraph [0035].

In addition, the Specification discloses, “[a]s the working fluid passes through the second converging-diverging duct 220, heat may be released (i.e., Qout).” Specification, paragraph [0023]. Additionally, the Specification discloses that:
The compression that takes place in the second converging-diverging duct 220 happens under constant temperature conditions by expelling heat Qout that is generated when the working fluid passes through that section.  In this way, the heat transfer Qout takes place under a temperature difference between the second converging-diverging duct 220 and the outside temperature (e.g., ambient temperature), which is a lower temperature. Id., paragraph [0069]. Although the isothermal process through the second converging- diverging duct 220 may maintain a steady working fluid temperature while changing the pressure, there will be finite temperature differences between the fluid that initially passed through the heat exchanger 220 and the fluid reentering the heat exchanger 220. In this way, the heat exchanger 230 in combination with the second converging- diverging duct 220 may ensure a steady temperature of the working fluid through the pressurization process (e.g., entering the heat exchanger 230 at station (6) and exiting the heat exchanger 230 after station (10)). The heat exchanger 230 and the second converging-diverging duct 220 are part of, “an energy conversion system in the form of a flow type compressor engine 200 that includes a second converging-diverging duct 220, in place of the rotating or reciprocating compressor,” which is a specific and well- established utility. /o., paragraph [0035]. Similarly, with regard to FIG. 3A, the heat exchanger 330 and the second converging-diverging duct 220 are part of, “an energy conversion system in the form of a cooling cycle engine 300.” Id., paragraph [0064].

	Examiner’s response:
	As noted above, isothermal compressor is impossible, and Applicant has repeatedly contradicted himself by stating that the compressor releases some heat.  It’s well known in the art that gas compression raises the temperature, not lower.  Note the heat in pipe 140 to heat exchanger 150 are above ambient temperature, then the compressor 160 adds more heat into the fluid, then the fluid temperature increases at that compressing stage.  Thus, there is no cooling source for the system to meet the requirement of the second law of thermodynamic.  The converging-diverging duct 120 always has heat input Qin and it’s impossible to have “change the pressure of the working fluid using an isothermal process” as claimed.
	Regarding the heat exchanger 330, because the fluid temperature in the system is always above the ambient temperature due to the heat source and no heat sink (cooler), the heat exchanger 330 cannot acts as a cooler because the temperature is higher than ambient temperature.
	Thus, both 101, 112(a) rejections regarding inoperative device and lacking utility must be maintained.

	Regarding 102/103 rejections, Applicant argues:
	Since the applied references do not disclose the “converging-diverging duct ... change a pressure of the working fluid using an isothermal process”, and “a compressor device ... change a pressure of the working fluid using an isothermal process”, the claimed invention overcome the 102/103 rejections. 

	Examiner’s response:
	Note the newly added limitations have new matter, impossible to achieve, and contradict with the application; therefore, are given little patentable weight.  Also, the added limitations are NOT structures, but functional language that recite the functions of the converging-diverging duct and the compressor. Because claims 1-16 are apparatus claims, the functional language are given little patentable weight, especially the claimed limitations fail to meet any scientific principles.  Hays clearly meets all the structures of the claimed invention as clearly explained in the 102/103 rejections and can clearly perform the same functions.  

	For the reasons set forth above, this application has been rejected as follows. This Office Action has been made FINAL.


35 USC 112(a) written description rejection
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim includes new matter which is also new limitations “converging-diverging duct ... change a pressure of the working fluid using an isothermal process”, and “a compressor device ... change a pressure of the working fluid using an isothermal process”.  Amended paragraph 38 clearly has new matter because the original specification only recites “reciprocating compressor”, not isothermal reciprocating compressor.  The term “isothermal reciprocating compressor” contradicts with the following sentence “while pressurizing the working fluid in an isothermal process, the compressor 160 may release heat Qout from the working fluid in order to maintain the temperature thereof steady” because if it’s “isothermal”, then where is the heat coming from?  Isothermal compressor is impossible, and Applicant has repeatedly contradicted himself by stating that the compressor releases some heat.  It’s well known in the art that gas compression raises the temperature, not lower.  Note the heat in pipe 140 to heat exchanger 150 are above ambient temperature, then the compressor 160 adds more heat into the fluid, then the fluid temperature increases at that compressing stage.
The cooling cycle in figure 3A is not clearly understandable. Please explain how the system provides cooling to the surrounding. For example, in the normal refrigeration cycle, the cooling takes place around the evaporator that absorbs heat and turns the air cold around it.  Figure 3A fails to show any equivalent cooling element. 

35 USC 101 and 112(a) rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-16 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
	The disclosed invention is inoperative because of the following reasons.
	There is no cooling source for all three systems in figures 1A, 2A, 3A.  In figure 1A, the cooling source is the cold fluid. However, this cold fluid is actually the working fluid going to the compressor 160, then back to the heat exchanger 150.  When the fluid is compressed by the compressor, the temperature increases, not decrease.  Thus, it’s unclear where the cold fluid coming from. Please explain.
	Regarding the systems in figures 2A, 3A, the converging-diverging tube 220 is used as a compressor to cool the fluid (note claim 5, paragraph 42).  This is clearly incorrect, when the fluid is compressed, the temperature increases, not decreases.  
	Note if there is no cooling source, then the system violates the second law of thermodynamic.  A perpetual motion machine of the second kind is a machine which spontaneously converts thermal energy into mechanical work. When the thermal energy is equivalent to the work done, this does not violate the law of conservation of energy. However, it does violate the more subtle second law of thermodynamics, see also entropy). Such a machine is different from real heat engines (such as car engines), which always involve a transfer of heat from a hotter reservoir to a colder one, the latter being warmed up in the process. The signature of a perpetual motion machine of the second kind is that there is only one heat reservoir involved, which is being spontaneously cooled without involving a transfer of heat to a cooler reservoir. This conversion of heat into useful work, without any side effect, is impossible, as stated by the second law of thermodynamics.
Claims 1-16 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

35 USC 102(a1) rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-16, as best understood, and as far as definite, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 6644062 (Hays).
Regarding independent claim 1, Hays discloses an energy conversion system, comprising: a first converging-diverging duct 9 configured to receive a working fluid; a first turbine (compressor 4 driven by motor 5, similar to “turbine 112, 332”) configured to increase or decrease kinetic energy of the working fluid entering the first converging-diverging duct 9; a compressor device 3 configured to receive the working fluid after exiting the first converging-diverging duct 9; a second turbine 10 disposed in a flow path of the working fluid between the first converging-diverging duct and the compressor device, wherein the second turbine 10 is configured to decrease or increase kinetic energy of the working fluid entering the compressor device, wherein the first and second turbines 4, 10 impart opposite changes to kinetic energy in the working fluid; and a return duct 6, 8 configured to return the working fluid to the first converging- diverging duct 9 after passing through the compressor device 4.  Note the newly added limitations have new matter, impossible to achieve, and contradict with the application; therefore, are given little patentable weight.  Also, the added limitations are NOT structures, but functional language that recite the functions of the converging-diverging duct and the compressor. Because claims 1-16 are apparatus claims, the functional language are given little patentable weight, especially the claimed limitations fail to meet any scientific principles.  Hays clearly meets all the structures of the claimed invention as clearly explained in the 102/103 rejections and can clearly perform the same functions.  
Regarding claim 2, note the heat exchanger 1 (evaporator 1).
Regarding claims 9, 14-16, note compressor 4 and turbine 10 can increase/decrease the kinetic energy of the fluid.
Regarding claims 10-13, note external heater 7 that provides heat to the converging-diverging duct 9.  
Regarding claim 12, note turbine 10 of Hays is an expansion turbine type.  
35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 6644062 (Hays) in view of US 2020/0263927 (Chudnovsky).  Hays teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the compressor is a second converging-diverging duct.  Chudnovsky teaches that a pair of converging-diverging ducts 262, 274 can be used in a power system, duct 274 is at the exhaust of a turbine 268.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a converging-diverging duct in the system of Hays as taught by Chudnovsky for the purpose of controlling the pressure of the working fluid.	


Claim 3 is rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 6644062 (Hays).  Hays discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the compressor is reciprocating compressor.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing the compressor type in these claims involves only substitute of equivalent device, or the result of “routine optimization”.  Since Held clearly discloses the same system with compressor, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the reciprocating compressor as claimed in Hays for the purpose of achieving equivalent power output based on the reciprocating compressor.  
Finality Status

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                            HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
10/11/2022